Citation Nr: 1635495	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-20 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran had active service from February 1977 to June 1991.  His service medals and awards include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

On his July 2012 substantive appeal, the Veteran requested a personal hearing before the Board at a local VA office.  On a November 2015 Hearing Election form, he elected a videoconference hearing before the Board which was scheduled for August 5, 2016, at the RO, but he failed to report.  As will be discussed below, the Veteran has requested that another hearing be scheduled.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a statement received on August 11, 2016, the Veteran indicated that he missed his scheduled videoconference hearing because his car broke down while driving to the RO.  For this reason, he asked that another hearing be scheduled.  He also provided an updated home address.   

If a veteran fails to appear for a hearing, a motion for a new hearing date following a failure to appear for the scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the veteran failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted. 38 C.F.R. §  20.704 (d) (2015).  The determination as to whether good cause is shown is made by the Board.  38 C.F.R. §  20.704 (c) (2015).

The Board finds that the Veteran's correspondence dated on August 11, 2016, demonstrates good cause for his failure to report to the hearing scheduled for August 5, 2016.  38 C.F.R. § 20.704(c) (2015).  The Board is granting the Veteran's request to schedule another hearing to ensure compliance with the duty to assist.  The Veteran is reminded, however, that should he fail to report to the next scheduled hearing, the Board will consider the hearing request withdrawn, if good cause for missing the hearing is not later presented.  See 38 C.F.R. § 20.704 (d) (2015).  Because videoconference hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700 (a).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for another videoconference hearing at the earliest opportunity with respect to the issue of entitlement to service connection for bilateral hearing loss.  Notify the Veteran and his representative of the date, time, and location of the hearing, and put a copy of this letter in the claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws the hearing request or fails to appear, the file should be returned to the Board. 

*Please note the Veteran's updated address, as shown on his statement received on August 11, 2016.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




